DETAILED ACTION
This is in response to the application filed on 09/07/2019 in which claims 1-20 are preserved for examination; of which claims 1, 9, and 16 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mindnich et al., US 2015/0363463 (Mindnich, hereafter) in view of Neels et al., US 2014/0074817 (Neels, hereafter).
Regarding claim 1,
a method to facilitate instantiation of a data model, comprising: 
(See Mindnich: at least para 3, 21-24 and 27, scenarios include nodes that define operations to instantiate a model); 
receiving data from one or more sources (See Mindnich: at least para 3, 21-24, 27, and 40, inputting data); and 
instantiating the data model (See Mindnich: at least para 3 and 21-24), comprising: 
executing the operations included in the one or more scenarios to transform the received data (See Mindnich: at least para 3, 21-24, and 27, converting the input data); and 
creating a plurality of records for the data model based on the transformed data (See Mindnich: at least para 3, 21-24, and 27, creating output records based on converted data).  
Although, Mindnich discloses receiving a model, but Mindnich does not explicitly teach receiving a parameterized encoding of the data model including one or more scenarios.
On the other hand, Neels receiving a parametrized encoded data model that includes modules or data model objects (i.e. scenarios) (See Neels: at least Fig. 17-21, para 200-210 and 223-227). 

Regarding claim 2,
the combination of Mindnich and Neels discloses connecting with the one or more sources via a context included in the parameterized encoding (See Mindnich: at least para 3, 21-24, 27, and 40 and Neels: at least para 36, 100, 104, and Fig. 6).  
Regarding claim 3,
the combination of Mindnich and Neels discloses wherein the one or more operations are executed using one or inputs associated with each of the one or more scenarios (See Mindnich: at least para 3, 21-24 and 27 and Neels: at least Fig. 20-21 and associated text).  
Regarding claim 4,
the combination of Mindnich and Neels discloses wherein the parameterized encoding comprises a JavaScript Object Notation (JSON) file (See Mindnich: at least para 35 and Neels: at least para 87).   
Regarding claim 5,
the combination of Mindnich and Neels discloses creating the parameterized 
encoding (See Mindnich: at least Neels: at least Fig. 20-21 and associated text).
Regarding claim 6,
the combination of Mindnich and Neel discloses wherein creating the parameterized encoding comprises: receiving the data model; determining dependencies between entities included in the data model; separating the data model into the one or more scenarios; and generating the one or more scenarios (See Neels: at least Fig. 5, Fig. 17-21, para 90-96, 200-210 and 223-227, receiving a data model that includes data object depending on a parent object. The data model is separated to multiple data model objects (i.e. scenarios) and scenarios are created).  
Regarding claim 7,
the combination of Mindnich and Neel discloses wherein creating the parameterized encoding comprises: defining one or more entity personas associated with one or more entities (See Neels: at least Fig. 20-21, name or identifier); and determining a volume associated with each of the one or more entities (See Neels: at least Fig. 20-21, Although Neels does not expressly disclose a volume associated with an entity but it is a matter of design choice and it would be obvious to a person of ordinary skill in the art to associate an entity with volume, size, count, amount, or number).  
Regarding claim 8,
the combination of Mindnich and Neel discloses wherein creating the parameterized encoding further comprises: defining one or more user inputs for each of the one or more scenarios; and defining one or more internal variable for each of the one or more scenarios (See Neels: at least Fig. 20-21 and para 36, 100, and 104, and Mindnich: at least para 3, 21-24, and 27).
Regarding claims 9-15,
the scopes of the claims are substantially the same as claims 1-3 and 5-8, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-3 and 5-8, respectively.
Regarding claims 16-20,
the scopes of the claims are substantially the same as claims 1 and 5-8, respectively, and are rejected on the same basis as set forth for the rejections of claims 1 and 5-8, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bracholdt et al., US 2020/0349130 disclosing a source representation of the first data model may be received. The source representation may include a representation of one or more structural components of the first data model, respectively having identifiers and types. One or more instances of a metastructure schema object datatype may be generated based on the one or more structural components of the source representation.
Neravati, US 2018/0144276 disclosing converting the Business Processes with tags into a Test-Centric Activity Diagram (TCAD) which is traversed 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Hares Jami/           Primary Examiner, Art Unit 2162   
06/04/2021